713 N.W.2d 765 (2006)
475 Mich. 855
Blythe SNEIDERAITIS and Christopher Sneideraitis, Plaintiffs/Counter-Defendants/Appellees,
v.
Ronald BURROWS and Joseph Koziara, Defendants/Counter-Plaintiffs/Appellants.
Docket No. 129178. COA No. 252059.
Supreme Court of Michigan.
May 17, 2006.

Order
On order of the Court, the application for leave to appeal the May 12, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgments of the Court of Appeals and the Oakland Circuit Court and REMAND this case to the Oakland Circuit Court for further proceedings. Defendants claim that plaintiffs purchased the property at a foreclosure sale after fraudulently misrepresenting to defendants that if defendants removed the property from the market, plaintiff would act as defendants' attorney *766 in dealing with the mortgage company and would purchase the property before foreclosure. Summary disposition was improper because genuine issues of material fact exist on defendants' claim that plaintiffs secured title to the property by means of fraudulent misrepresentations. McKie v. Oakland Mortgage Co., 277 Mich. 292, 294-295, 269 N.W. 178 (1936); Gates v. Sutherland, 76 Mich. 231, 233, 42 N.W. 1112 (1889); and Cleland v. Taylor, 3 Mich. 201 (1854).
We do not retain jurisdiction.